

115 HRES 466 IH: Supporting the role of the United States in promoting children’s access to quality education in the poorest countries through the Global Partnership for Education.
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 466IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Reichert (for himself and Mrs. Lowey) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the role of the United States in promoting children’s access to quality education in the
			 poorest countries through the Global Partnership for Education.
	
 Whereas access to quality education reduces poverty, advances economic prosperity, improves peace and security, and strengthens public health;
 Whereas the 2016 Global Education Monitoring (GEM) Report, the globally recognized annual accountability tool on the status of education internationally, found that an estimated 263,000,000 children and youth are out of school worldwide, with girls still more likely to be out of school than their male peers in most of the developing world;
 Whereas a 2015 GEM Report found that two-thirds of the world’s out-of-school children live in countries affected by fragility and conflict;
 Whereas the 2011 World Health Organization’s World Report on Disability has found an estimated 90 percent of children with disabilities under age 18 in the developing world do not attend school;
 Whereas a 2012 GEM Report found that 250,000,000 primary schoolchildren are failing to learn basic literacy and numeracy skills, 130,000,000 of whom have attended at least 4 years of school;
 Whereas a 2011 GEM Report found that educating all students in low-income countries with basic reading skills could lead to 171,000,000 people lifted out of poverty, a 12 percent drop in global poverty;
 Whereas a 1999 World Bank study on conflict found every year of school decreases the chance of male youth engaging in violent conflict by 20 percent;
 Whereas a 2011 GEM Report found an educated mother is more likely to have her children vaccinated, and girls in school are three times less likely to be infected with HIV than their peers who are not in school;
 Whereas the Global Partnership for Education (GPE) is the only public-private global partnership exclusively dedicated to education in the world’s poorest countries;
 Whereas GPE eligible countries are home to approximately 870,000,000 children and youth, which represent 78 percent of out-of-school children;
 Whereas GPE support resulted in 64,000,000 more children in primary school in 2014 than in 2002 and a 10 percent increase in primary school completion over that same period in GPE partner countries;
 Whereas GPE support to partner countries has achieved a 71 percent primary completion rate for girls in 2014 compared with 56 percent in 2002;
 Whereas 60 percent of GPE’s spending is in countries affected by conflict or fragility and helped these countries to increase their primary school completion rates from 58 percent in 2002 to 68 percent in 2014;
 Whereas GPE incentivizes developing country governments to increase their own domestic financing for education, which has resulted in partner countries pledging $26,000,000,000 for their own domestic financing during GPE’s 2014 replenishment conference;
 Whereas support for GPE complements the United States Government’s bilateral basic education programs by fostering coordination, among all key partners, ensuring the development of national education sector plans, and building on the commitment of developing country governments;
 Whereas, on April 20, 2017, GPE called for a 3-year plan to support 89 developing countries in improving the quality of and access to education for 870,000,000 children and youth and provide education plan implementation grants to 67 developing countries, covering 64 percent of out-of-school children; and
 Whereas with support from donors, GPE will be able to ensure 19,000,000 more children complete primary school, 6,600,000 more children complete lower secondary school, 1,700,000 more teachers are trained, 23,800 classrooms are built, and 204,000,000 textbooks are distributed, bringing new hope to a generation of children and youth: Now, therefore, be it
	
 That the House of Representatives— (1)affirms the leadership and commitment of the United States Government to improving access to quality education for the poorest and most marginalized children and youth worldwide, which promotes global stability, economic prosperity, and poverty elimination;
 (2)supports the mission and goals of the GPE to mobilize global and national efforts to contribute to the achievement of equitable, quality education and learning, with a focus on effective and efficient education systems and strong education financing;
 (3)recognizes that United States Government investments in bilateral basic education are complemented by GPE’s education systems approach and convening authority; and
 (4)encourages continued commitment and investments by the United States Government, international donors, private foundations, and private sector donors through the GPE to the global effort to promote children and youth are attending school and learning throughout the world.
			